Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to an AMENDMENT entered on October 13, 2022 for patent application 17/179,913 filed on February 19, 2021.


Claims 16-29 are pending.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-29 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (Pat. No.: US 11,102,260) in view of Nielsen et al. (Pat. No.: US 10,659,512).
Regarding claim 16, Wu discloses a method comprising: determining a first plurality of bit rates associated with encoding content (Fig. 1, element 112a, col. 1, ln. 44 – col. 2, ln. 2); receiving information indicative of a condition associated with one or more servers configured to transmit the content encoded at one or more of the first plurality of bit rates (col. 2, ln. 3-31; Fig. 4, element 404, col. 5, ln. 35 – col. 6, ln. 26); and based on determining that the condition satisfies a threshold (col. 5, ln. 51 – col. 6, ln. 2), determining a second plurality of bit rates associated with encoding the content (Fig. 1, elements 114 and 112b-112d, Fig. 3, col. 3, ln. 62 – col. 5, ln. 34; col. 7, ln. 18-29). 
Wu does not disclose wherein at least one of the bitrates of the second plurality of bit rates is not included in the first plurality of bit rates. However, in analogous art, Nielsen discloses methods for optimizing adaptive bit rate streaming at edge locations, wherein “the content streaming system can identify opportunities for additional encoding bitrates or bitrate/format combinations by identifying encoding bitrates or bitrate/format combinations that have been requested a number of times above the minimum threshold and determining whether additional encoding bitrates between the identified encoding bitrates are possible and available. Using the efficiency matrix, the content streaming system can optimize the manifest or encoding bitrate bundle that is transmitted to the edge locations and ultimately made available to the client computing device for subsequent segment requests (col. 4, ln. 56-67),” and claims a system which is capable of “identifying characteristics includes identifying encoding bitrates that have been requested a number of times above a minimum threshold and determining that at least one additional encoding bitrate between identified encoding bitrates is available; update the content delivery manifest to modify at least one aspect of the content delivery manifest based on the efficiency matrix, wherein updating the content delivery manifest includes adding a listing of the at least one additional encoding bitrate in the content delivery manifest; and transmit the updated content delivery manifest to the one or more points of presence, wherein the one or more points of presence manage the updated content delivery manifest based on information unique to a respective point of presence (claim 1).” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wu’s disclosure of determining a second plurality of bitrates to allow for at least one of the bitrates of the second plurality of bit rates to not be included in the first plurality of bit rates. This would have produced predictable and desirable results, in that it would allow for even greater customization of bitrates, by allowing for bitrates between the already identified bitrates to be used.
Regarding claim 17, the combination of Wu and Nielsen discloses the method recited in claim 16, and further discloses wherein the first plurality of bit rates form a first bit rate ladder, and wherein the second plurality of bit rates form a second bit rate ladder (Wu, Fig. 3, col. 3, ln. 62 – col. 5, ln. 34).
Regarding claim 18, the combination of Wu and Nielsen discloses the method recited in claim 16, and further discloses wherein each of the second plurality of bit rates is lower than a corresponding bit rate of the first plurality of bit rates (Wu, Fig. 3, col. 3, ln. 62 – col. 5, ln. 34. “A corresponding bitrate” could be stream 6 in 312a, and thus each of the plurality of bit rates in 312b is lower than this.).
Regarding claim 19, the combination of Wu and Nielsen discloses the method recited in claim 16, and further discloses wherein a ratio of change from one bit rate to a next bit rate of the second plurality of bit rates is less than a ratio of change from one bit rate to a next bit rate of the first plurality of bit rates (Wu, Fig. 3, col. 3, ln. 62 – col. 5, ln. 34. The bitrate going from 10 to 1 Mbps in the Thinned Manifest 312b (second plurality of bit rates) gives a ratio of 10/1, while the bitrate going from 12 to 1 in the Non-Thinned Manifest 312a (first plurality of bit rates) gives a ratio of 12/1).
Regarding claim 20, the combination of Wu and Nielsen discloses the method recited in claim 16, and further discloses wherein the condition comprises one of a measure of load associated with the one or more servers or a measure of performance associated with the one or more servers (Wu, col. 5, ln. 35 – col. 6, ln. 26).
Regarding claim 21, the combination of Wu and Nielsen discloses the method recited in claim 16, and further discloses further comprising: generating a first manifest associated with the content, wherein the first manifest comprises information indicative of the first plurality of bit rates; and based on the determining that the condition satisfies the threshold, generating a second manifest associated with the encoded content, wherein the second manifest comprises information indicative of the second plurality of bit rates (Wu, Fig. 3, col. 3, ln. 62 – col. 5, ln. 34).
Regarding claim 22, the combination of Wu and Nielsen discloses the method recited in claim 21, and further discloses further comprising: sending, to the one or more servers, for transmission by the one or more servers to a user device, the first manifest; and based on the determining that the condition satisfies the threshold, sending, to the one or more servers, the second manifest to be used as a replacement for the first manifest (Wu, Fig. 3, col. 3, ln. 62 – col. 5, ln. 34).
Regarding claim 23, the combination of Wu and Nielsen discloses the method recited in claim 16, and further discloses further comprising: encoding, based on receiving a request for the content, the content at a selected one of the first plurality of bit rates; and based on the determining that the condition satisfies the threshold, encoding the content at a selected one of the second plurality of bit rates (Wu, Fig. 3, col. 3, ln. 62 – col. 5, ln. 34).
Regarding claim 24, the combination of Wu and Nielsen discloses the method recited in claim 16, and further discloses wherein determining that the condition satisfies the threshold comprises determining that the condition exceeds the threshold (Wu, col. 5, ln. 35 – col. 6, ln. 26).
Regarding claim 25, Wu discloses a method comprising: determining a first plurality of bit rates associated with encoding content (Fig. 1, element 112a, col. 1, ln. 44 – col. 2, ln. 2); receiving information indicative of playback quality of the content at one or more user devices (col. 2, ln. 3-31; Fig. 4, element 404, col. 5, ln. 35 – col. 6, ln. 26); and based on the information indicative of playback quality  (col. 5, ln. 51 – col. 6, ln. 2), determining a second plurality of bit rates associated with encoding the content (Fig. 1, elements 114 and 112b-112d, Fig. 3, col. 3, ln. 62 – col. 5, ln. 34; col. 7, ln. 18-29). 
Wu does not disclose wherein at least one of the second plurality of bit rates is not included in the first plurality of bit rates. However, in analogous art, Nielsen discloses methods for optimizing adaptive bit rate streaming at edge locations, wherein “the content streaming system can identify opportunities for additional encoding bitrates or bitrate/format combinations by identifying encoding bitrates or bitrate/format combinations that have been requested a number of times above the minimum threshold and determining whether additional encoding bitrates between the identified encoding bitrates are possible and available. Using the efficiency matrix, the content streaming system can optimize the manifest or encoding bitrate bundle that is transmitted to the edge locations and ultimately made available to the client computing device for subsequent segment requests (col. 4, ln. 56-67),” and claims a system which is capable of “identifying characteristics includes identifying encoding bitrates that have been requested a number of times above a minimum threshold and determining that at least one additional encoding bitrate between identified encoding bitrates is available; update the content delivery manifest to modify at least one aspect of the content delivery manifest based on the efficiency matrix, wherein updating the content delivery manifest includes adding a listing of the at least one additional encoding bitrate in the content delivery manifest; and transmit the updated content delivery manifest to the one or more points of presence, wherein the one or more points of presence manage the updated content delivery manifest based on information unique to a respective point of presence (claim 1).” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wu’s disclosure of determining a second plurality of bitrates to allow for at least one of the bitrates of the second plurality of bit rates to not be included in the first plurality of bit rates. This would have produced predictable and desirable results, in that it would allow for even greater customization of bitrates, by allowing for bitrates between the already identified bitrates to be used.
Regarding claim 26, the combination of Wu and Nielsen discloses the method recited in claim 25, and further discloses wherein the first plurality of bit rates form a first bit rate ladder, and wherein the second plurality of bit rates form a second bit rate ladder (Wu, Fig. 3, col. 3, ln. 62 – col. 5, ln. 34).
Regarding claim 27, the combination of Wu and Nielsen discloses the method recited in claim 25, and further discloses wherein each of the second plurality of bit rates is lower than a corresponding bit rate of the first plurality of bit rates (Wu, Fig. 3, col. 3, ln. 62 – col. 5, ln. 34. “A corresponding bitrate” could be stream 6 in 312a, and thus each of the plurality of bit rates in 312b is lower than this.).
Regarding claim 28, the combination of Wu and Nielsen discloses the method recited in claim 25, and further discloses wherein a ratio of change from one bit rate to a next bit rate of the second plurality of bit rates is less than a ratio of change from one bit rate to a next bit rate of the first plurality of bit rates (Wu, Fig. 3, col. 3, ln. 62 – col. 5, ln. 34. The bitrate going from 10 to 1 Mbps in the Thinned Manifest 312b (second plurality of bit rates) gives a ratio of 10/1, while the bitrate going from 12 to 1 in the Non-Thinned Manifest 312a (first plurality of bit rates) gives a ratio of 12/1).
Regarding claim 29, the combination of Wu and Nielsen discloses the method recited in claim 25, and further discloses wherein the information indicative of playback quality comprises at least one of: one or more first metrics associated with communications between a user device and a gateway at a premises; one or more second metrics associated with communications between the gateway and a service provider network; or one or more third metrics associated with a content delivery network (Wu, col. 5, ln. 51 – col. 6, ln. 2).


Response to Arguments
Applicant’s arguments with respect to all claims have been considered but are moot in view of the new grounds of rejection in view of Nielsen.


Conclusion
Claims 16-29 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua D Taylor whose telephone number is (571)270-3755. The examiner can normally be reached Monday - Friday 8 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Joshua D Taylor/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        October 21, 2022